Motion to confirm report of official *863referee recommending that respondent be suspended from the practice of the law for a period of six months. The official referee found that respondent had grossly and willfully neglected his client’s case so that it may be that the latter’s cause of action is lost. It was also found that respondent deceived his client as to the status of his case. These findings were fully warranted. The motion to confirm the report of the official referee is granted and respondent is suspended from the practice of the law for a period of six months. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.